                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

TERESA RENEE D.,                          '
                                          '
             Plaintiff,                   '
                                          '
V.                                        '          No. 3:18-cv-2071-N-BN
                                          '
                                          '
ANDREW SAUL, Commissioner of              '
Social Security,                          '
                                          '
             Defendant.                   '

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated April 6, 2021, the Court finds that the Findings Conclusions,

and Recommendation of the Magistrate Judge are correct and they are accepted as

the Findings, Conclusions, and Recommendation of the Court.

       IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted.

       SO ORDERED this 10th day of May, 2021.




                                           _____________________________________
                                           DAVID C. GODBEY
                                           UNITED STATES DISTRICT JUDGE
